

115 S2399 IS: American Innovation $1 Coin Act
U.S. Senate
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2399IN THE SENATE OF THE UNITED STATESFebruary 7, 2018Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to mint coins in recognition of American innovation and
			 significant innovation and pioneering efforts of individuals or groups
			 from each of the 50 States, the District of Columbia, and the United
			 States territories, to promote the importance of innovation in the United
			 States, the District of Columbia, and the United States territories, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the American Innovation $1 Coin Act. 2.American innovation $1 coin programSection 5112 of title 31, United States Code, is amended by inserting after subsection (v) the following new subsection:
			
				(w)Redesign and issuance of $1 coins honoring innovation and innovators from each State, the District
			 of Columbia, and each territory
					(1)Redesign beginning in 2019
 (A)In generalNotwithstanding subsection (d)(1) and subsection (d)(2) and in accordance with the provisions of this subsection, during the 14-year period beginning on January 1, 2019 (or such later date as provided under subparagraph (B)(ii)), the Secretary of the Treasury shall mint and issue $1 coins to be known as American Innovation $1 coins, that—
 (i)have designs on the obverse selected in accordance with paragraph (2)(A); and (ii)have a design on the reverse selected in accordance with paragraph (2)(B).
							(B)Continuity provisions
 (i)In generalNotwithstanding subparagraph (A), the Secretary shall continue to mint and issue $1 coins honoring Native Americans and their contributions in accordance with subsection (r).
 (ii)First coinNotwithstanding subparagraph (A), if the Secretary finds that it is feasible and cost-effective, the Secretary may mint and issue a $1 coin in 2018 to introduce the series of coins described in this subsection, that—
 (I)has the obverse described under paragraph (2)(A); (II)has a reverse that bears the inscription United States of America and American Innovators and a representation of the signature of President George Washington on the first United States patent issued;
 (III)has the edge-incusing described under paragraph (2)(C); and (IV)the design for which has reviewed by the Citizens Coinage Advisory Committee.
 (C)Definition of territoryFor purposes of this subsection, the term territory means the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (2)Design requirementsNot­with­stand­ing subsection (d)(1) and subsection (d)(2), the $1 coins issued in accordance with paragraph (1)(A) shall meet the following design requirements:
 (A)Coin obverseThe common design on the obverse of each coin issued under this subsection shall contain— (i)a likeness of the Statue of Liberty extending to the rim of the coin and large enough to provide a dramatic representation of Liberty;
 (ii)the inscription $1; and (iii)the inscription In God We Trust.
 (B)Coin reverseThe design on the reverse of each coin issued under this subsection shall bear the following: (i)An image or images emblematic of one of the following from one of the 50 States, the District of Columbia, or the territories of the United States:
 (I)A significant innovation. (II)An innovator.
 (III)A group of innovators. (ii)The name of the State, the District of Columbia, or territory, as applicable.
 (iii)The inscription United States of America. (C)Edge-incused inscriptions (i)In generalThe inscription of the year of minting or issuance of the coin, the mint mark, and the inscription E Pluribus Unum shall be edge-incused into the coin.
 (ii)Preservation of distinctive edgeThe edge-incusing of the inscriptions under clause (i) on coins issued under this subsection shall be done in a manner that preserves the distinctive edge of the coin so that the denomination of the coin is readily discernible, including by individuals who are blind or visually impaired.
							(3)Issuance of coins commemorating innovation or innovators
 (A)Order of issuanceThe coins issued under this subsection commemorating either an innovation, an individual innovator, or a group of innovators, from each State, the District of Columbia, or a territory shall be issued in alphabetic order of the State, the District, or territory represented, starting with Alabama, and with the District of Columbia following Delaware.
						(B)Issuance of coins commemorating four innovations or innovators during each of 14 years
 (i)In generalFour $1 coin designs as described in this subsection shall be issued during each year of the period referred to in paragraph (1) until one coin featuring one innovation, an individual innovator, or a group of innovators, from each of the States, the District of Columbia, and territories has been issued.
 (ii)Number of coins of each designThe Secretary shall prescribe, on the basis of such factors as the Secretary determines to be appropriate, the number of $1 coins that shall be issued with each of the designs selected for each year of the period referred to in paragraph (1).
 (iii)Application in event of the admission of additional States or territoriesNotwithstanding clause (i), if any additional State or territory is admitted into the Union before the end of the 14-year period referred to in paragraph (1), the Secretary of the Treasury may issue $1 coins with respect to such additional State or territory, in accordance with this subsection during any one year of such 14-year period, in addition to the four $1 coins issued during such year in accordance with clause (i).
 (iv)Application in the event of independenceNotwithstanding paragraph (3)(B)(i), if any territory becomes independent or otherwise ceases to be a territory of the United States before $1 coins are minted pursuant to this subsection, the subsection shall cease to apply with respect to such territory.
							(4)Selection of concept and design
 (A)ConceptWith respect to each State, the District of Columbia, and each territory to be honored with a coin under this subsection, the selection of the significant innovation, innovator, or group of innovators to be borne on the reverse of such coin shall be made by the Secretary of the Treasury, after consultation with the Governor or other chief executive of the State, the District of Columbia, or territory with respect to which a coin is to be issued under this subsection.
 (B)DesignEach of the designs required under this subsection shall be selected by the Secretary after— (i)consultation with—
 (I)the Governor or other chief executive of the State, the District of Columbia, or territory with respect to which a coin is to be issued under this subsection; and
 (II)the Commission of Fine Arts; and (ii)review by the Citizens Coinage Advisory Committee.
 (C)Selection and approval processProposals for designs for $1 coins under this subsection may be submitted in accordance with the design selection and approval process developed by the Secretary in the sole discretion of the Secretary.
 (D)StandardsBecause it is important that the Nation’s coinage and currency bear dignified designs of which the citizens of the United States can be proud, the Secretary shall not select any frivolous or inappropriate design for any $1 coin minted under this subsection.
 (E)Prohibition on certain representationsNo head and shoulders portrait or bust of any person and no portrait of a living person may be included in the design of any coin issued under this subsection.
 (5)Treatment as numismatic itemsFor purposes of sections 5134 and 5136, all $1 coins minted under this subsection shall be considered to be numismatic items.
 (6)Issuance of numismatic coinsThe Secretary may mint and issue such number of $1 coins of each design selected under this subsection in uncirculated and proof qualities as the Secretary determines to be appropriate.
 (7)Termination of programThe is­su­ance of coins under this subsection shall terminate when one innovation, an individual innovator, or a group of innovators, from each State, the District of Columbia, and each territory has been honored and may not be resumed except by an Act of Congress..